Citation Nr: 0632658	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-38 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his two sisters


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a September 2003 decision by the RO.  The RO 
had previously denied service connection for PTSD in a 
January 2002 decision.  In its September 2003 decision, the 
RO confirmed and continued its prior decision denying service 
connection for PTSD.

The veteran and his two sisters appeared at a Board hearing 
held at the New Orleans Regional Office on July 24, 2006.


FINDINGS OF FACT

1.  By decision entered in January 2002, the RO denied the 
veteran's claim for service connection for PTSD on the 
grounds that the available evidence did not show a confirmed 
diagnosis of PTSD; nor did it confirm any combat related 
stressful experiences.  The RO notified the veteran of its 
decision, and of his appellate rights, but he did not 
initiate an appeal within one year.  

2.  Evidence received subsequent to the prior denial includes 
a diagnosis of PTSD by a VA psychologist.

3.  On balance, the medical evidence of record shows that the 
veteran does not experience PTSD.  




CONCLUSIONS OF LAW

1.  A January 2002 RO decision that denied service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 20.1103 (2006)

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§§ 1110, 5108 (West 2002); 38 C.F.R. § 3.156, 3.303 (2006).

3.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
In order for service connection to be granted, there must be 
competent evidence in the record that demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Here, the record shows that, in January 2002, the RO denied 
the veteran's claim for service connection for PTSD.  The RO 
notified the veteran of its decision, and of his appellate 
rights, but he did not initiate an appeal within one year.  
As a result, the RO's decision became final.  See 38 C.F.R. § 
20.1103 (2006).  His claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the last prior final adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and Material Evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. § 3.156(a) 
(2006). "Material" evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received in connection with 
the veteran's June 2003 claim to reopen and his current 
appeal includes February and March 2004 treatment reports by 
David C. Daniel, Ph.D., a VA clinical psychologist, which for 
the first time show a diagnosis of PTSD.  This evidence 
relates to an unestablished fact necessary to substantiate 
the veteran's claim (i.e., that he does have PTSD); is 
neither cumulative nor redundant of the evidence that was of 
record in January 2002; and, presuming its credibility, 
raises a reasonable possibility of substantiating his claim.  
The evidence submitted is therefore new and material, and the 
claim is reopened.

Service Connection

Turning to the underlying merits of the claim, the veteran 
contends that service connection should be established for 
PTSD.  He maintains that his PTSD can be attributed to 
stressors experienced while serving in Vietnam.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial application to 
reopen his claim for service connection for PTSD, a VCAA 
notice letter was sent in August 2003, prior to the RO's 
September 2003 unfavorable decision.  That letter informed 
the veteran of the need to obtain new and material evidence 
necessary to establish service connection.  He was notified 
of his and VA's respective duties for obtaining evidence.  He 
was asked to send information describing additional evidence 
for VA to obtain, and to provide any private medical reports 
that he had.  He was also provided a PTSD questionnaire which 
he was asked to complete and return to the RO.  By virtue of 
a statement of the case, the RO also informed the veteran as 
to what was required to substantiate the underlying claim of 
service connection for PTSD.

The Board acknowledges that the notifications did not contain 
any specific notice with respect to how a rating or an 
effective date would be assigned if service connection was 
established; however, those questions are not before the 
Board currently.  Indeed, as set forth below, the Board has 
determined that the claim of service connection for PTSD must 
be denied.  Consequently, no rating and no effective date 
will be assigned.  Under the circumstances, the Board finds 
that the notice was sufficient for purposes of deciding the 
present appeal.  (Although all notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service personnel and 
medical records have been obtained, as have the records of 
his private treatment and VA treatment.  The veteran has not 
identified and/or provided releases for any other relevant 
evidence that exists and can be procured.

Here, the Board finds that the information and evidence of 
record does contain sufficient medical evidence for VA to 
make a decision on the veteran's claim.  The medical record 
consists entirely of VA psychiatric treatment reports for the 
veteran from January 2002 to June 2005 from the Alexandria 
VAMC's Chemical Dependency Outpatient Program, and its Mental 
Hygiene Clinic.  In August 2005 the veteran was afforded a VA 
exam for mental disorders in connection with his claim for a 
non-service-connected pension.  Therefore, no further 
development action is warranted.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  In order for service connection to be 
granted, there must be medical evidence that demonstrates 
that the claimant currently has the disability for which 
service connection is claimed.  See, e.g., Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 
(1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
VA regulations specifically provide that "[s]ervice 
connection for [PTSD] requires medical evidence diagnosing 
the condition in accordance with [38 C.F.R.] § 4.125(a) . . . 
." 38 C.F.R. § 3.304(f) (2006).

The veteran sought treatment in January 2002 at the 
Alexandria VAMC's Emergency and Trauma Unit on an outpatient 
basis.  On January 25, 2002, pursuant to a note by Dr. 
Khambatti, who became the veteran's primary care physician, 
the veteran complained of stress, stated that he thought it 
was PTSD, and that he became depressed.  He reported no 
nightmares or flashbacks, and had no suicidal ideation.  An 
April 30, 2002 progress note by an emergency unit doctor, Dr. 
Roberts, shows that the veteran was a 50-year old veteran who 
had had depression, and who wanted to relate it to his 
military service in Vietnam during 1972.  The veteran 
mentioned a guard duty incident when he was the only one with 
an M-16, but he could not remember the details.  He reported 
that he was unable to hold long-term employment due to mental 
stress.  He had no suicidal or homicidal thoughts.  He was 
only sleeping about four hours a day.  He felt that he could 
no longer function, and did not have any motivation.  He 
smoked two packs of cigarettes per day, and drank beer.  Dr. 
Roberts observed that the veteran appeared sad, his chest was 
clear, and his heart had regular rhythm.  His initial 
impression was that the veteran had depression, and 
questionable PTSD.

Dr. Roberts referred the veteran to a VA psychiatrist, Dr. 
Aguirre, who interviewed the veteran on May 10, 2002.   The 
veteran reported that he was a door gunner in Vietnam.  He 
remembered an incident that occurred on guard duty when a 
buddy of his was shot in the eye by accident, and he felt 
guilty about it.  He denied "real bad dreams," but said he 
had had occasional nightmares which were not war related.  He 
felt his main problem was depression because he was not able 
to function.  He said that he had trouble going out with 
people, and tended to isolate himself even from his own 
family.  He experienced insomnia of a mixed type, had crying 
spells that were "sometimes not real bad," and feelings of 
hopelessness and helplessness.  He denied suicidal ideation; 
did not experience any weight loss, but had a decreased 
libido.  No clear cut anhedonia was observed by the 
psychiatrist.  The veteran denied any alcohol or drug abuse, 
or that he had any problems with the law.  He reported that 
he was divorced, had two children, and had a girlfriend of 
eight years.  Dr. Aguirre observed that the veteran was 
cooperative, coherent, had poor eye contact, with a full 
range of affect.  He cried when talking about Vietnam, was 
not psychotic, had no violent ideas, and had a clear 
sensorium.  Dr. Aguirre diagnosed the veteran as having 
depression not otherwise specified, and that social phobia 
and PTSD needed to be ruled out.  He noted that the veteran 
suffered from chronic airway obstruction, was unemployed with 
poor support systems, and assigned a global assessment of 
functioning (GAF) score of 50.

In a May 28, 2002, nurse's note, the veteran reported 
drinking "some" alcohol within the past year.  In the first 
medicine progress note by his primary care physician on May 
28, 2002, Dr. Khambatti, the veteran's problems were noted to 
be chronic obstructive pulmonary disease (COPD) from his 
smoking; the need to rule out PTSD, anxiety, and depression 
to be followed up with the Mental Health Clinic; labile 
hypertension; questionable alcohol abuse (the veteran 
reported that he drank 2-3 ounces of tequila and 3-4 beers 
per day; and marijuana abuse (the veteran reported he last 
used it in the prior month); past history of drug abuse (the 
veteran reported no intravenous use).  In a June 12, 2002, 
psychiatry note by Dr. Nierva, for medication follow-up, the 
veteran reported that he still felt depressed with no 
motivation; and that he hears mumbling voices at intervals.  
He denied using drugs but drank two beers once in awhile.  He 
denied suicidal and homicidal ideas or plan. He stated that 
he felt paranoid at times, and that he did not socialize much 
at all.  Dr. Nierva observed that the veteran's grooming was 
good; he had good eye contact; and his mood and affect were 
appropriate. 

In a July 10, 2002, psychiatry note by VA psychiatrist, Dr. 
Williams, the veteran reported that he was not being 
compliant with his prescribed medications, and complained 
about Dr. Nierva.  He stated "I need to know if I have PTSD 
or not."  He complained of social isolation, depression, 
difficulty sleeping, anxiety, of not being able to drive at 
times, and irritability, but no physical violence.  He denied 
any suicidal or homicidal ideation.  He also complained of 
auditory hallucinations which consisted of background voices 
and music.  He reported drinking 3-4 beers and a few shots of 
tequila in the last 2-3 days, and that he had used less than 
an ounce of marijuana in the past two years, but had used it 
in the past week.  Dr. Williams observed that the veteran had 
his hair in a ponytail, and he had an unkempt thick mustache 
and beard.  He was fairly groomed and dressed in casual 
clothing--a t-shirt and jeans.  He was alert and oriented.  
He was initially cooperative, but he became outright evasive 
when confronted about his drinking and drug use.  When his 
noncompliance with medications was discussed, he stated 
"that's what all the doctors say - nothing - here's your 
next appointment."  Dr. Williams observed that the veteran's 
affect was mostly euthymic.  His eye contact was decreased, 
but his speech was coherent, relevant, and spontaneous.  His 
thought form was organized, goal directed, and without flight 
of ideas, looseness of associations, circumstantiality, or 
tangentiality.  His thought content was without acute 
suicidal or homicidal ideation or plan, and visual and 
auditory hallucinations and/or delusions, but paranoia was 
not ruled out.  The veteran denied any combat-related 
nightmares and/or flashbacks.  His overall insight appeared 
very limited at that time.  Dr. Williams' primary diagnosis 
was continuous alcohol dependence; cannabis abuse; and mood 
disorder, not otherwise specified, with anxiety and the need 
to rule it out as secondary to alcohol and drug abuse.  Dr. 
Williams also noted that the veteran suffered from 
personality disorder, not otherwise specified; chronic airway 
obstruction; acute bronchitis; with stressors of being 
unemployed, personality disorder, and poor insight and coping 
skills.  A GAF score of 51 was assigned.  Dr. Williams noted 
that, at that time, she recognized no overt PTSD symptoms. 

In an October 28, 2002, psychologist's note, the veteran 
reported that he did not start drinking heavily until he and 
his wife separated in 1995.  Some denial of the problem was 
noted, but the veteran agreed to referral to the VAMC's 
Chemical Dependency Outpatient Program.  It was understood 
that after he was in the program successfully for 30 days, he 
would be assisted with his PTSD concerns. 

In a January 30, 2003, psychologist's note, the veteran 
reported that he had continued to drink, and that he had 
recently lost his driver's license because of a driving-
while-intoxicated arrest.  A VA psychiatrist, Dr. Hall, in 
the report of a January 30, 2003, interview with the veteran, 
noted that the veteran still had a depressed mood.  He 
observed that the veteran was 51 years old, well developed 
and nourished, and well dressed and groomed.  He had good 
personal hygiene and eye-to-eye contact, and appeared his 
stated age.  His speech was coherent and relevant, with some 
psychomotor retardation.  His affect was appropriate to his 
depressed mood.  The veteran denied any suicidal or homicidal 
ideations, and any auditory or visual hallucinations.  His 
memory was intact, his sensorium was clear, and he was alert 
and oriented.  His intelligence was observed to be average, 
with fair judgment and insight.  Dr. Hall diagnosed the 
veteran as having depressive disorder, COPD, alcohol and 
cannabis dependence, with moderate stressors.  He was 
assigned a GAF score of 55.  

In a February 5, 2003, VA Chemical Dependency Treatment Team 
assessment note, the veteran admitted that his history of 
alcohol abuse was creating problems.  He reported that he was 
depressed, and felt he might be suffering from PTSD.  He had 
received three DUI's with one still pending in court.  The 
veteran's goal was to become more normal, and fit into 
society better.  After the interview, he was found acceptable 
by the Chemical Dependency Outpatient Program Treatment Team 
for treatment and entry into the Phase One treatment program.  
He was to attend the group on a daily basis.  His suggested 
diagnosis was alcohol dependence, with stressors related to 
his social environment, and a GAF of 50.  His assigned 
addiction therapist was William Powell.

In a March 13, 2003, interview with his VA psychiatrist, Dr. 
Hall, the veteran reported no new complaints, but that he was 
having some difficulties with tobacco, and especially 
alcohol, creating a great deal of financial problems.  There 
had been a discussion of the properties and adverse reactions 
of all antidepressant drugs.  Dr. Hall's observations of the 
veteran were similar to those in his January 30, 2003, report 
noted above.  He diagnosed the veteran with depressive 
disorder, COPD, alcohol and cannabis dependence, with 
moderate stressors, and a GAF of 55.  

As of May 22, 2003, it was noted that the veteran had not 
graduated from the Chemical Dependency Outpatient Program, 
but he had continued to participate in it.  On June 10, 2003, 
he was seen by a Veteran's Center counselor for an initial 
individual readjustment counseling session.  The veteran did 
not consult a VA psychiatrist again until September 9, 2003, 
when he had an unscheduled interview with Dr. Senyszyn.  The 
veteran was being treated with medications for depression.  
He reported that he served in 1971 to 1973 in the Army in 
Vietnam.  He said that he did not like being around crowds; 
he had problems with sleep; he felt depressed most of the 
time, and at times felt like crying.  He had occasional 
passive suicidal ideation.  Dr. Senyszyn observed that the 
veteran was alert; cooperative, with a beard, wearing a hat, 
jeans, and boots.  He spoke with a decreased tone and normal 
rate.  His mood was depressed, and his affect was restricted.  
His thought was goal directed with no loose associations, no 
psychosis, and no suicidal ideation.  Dr. Senyszyn diagnosed 
the veteran with depressive disorder, nicotine dependence, 
alcohol abuse, cannabis dependence by history, with moderate 
stressors, and a GAF of 55.  He noted that there was more to 
discuss than they could cover in that day's brief visit. 

The veteran returned to Dr. Senyszyn on December 1, 2003, for 
a full psychiatric evaluation.  The veteran reported that he 
began having problems with a "social disorder" around the 
age of 22 after he returned from Vietnam when he found that 
he did not like being around other people.  He said he really 
did not see any combat in Vietnam.  He was a helicopter 
mechanic.  He was having trouble sleeping, but he did not 
have a problem with nightmares.  He was unable to work for 
other people whom he did not know very well.  He felt that he 
got scared of others, and a bit nervous.  There was one job 
he just left without pay because he felt nervous.  The last 
time he worked was months ago, and that was with a friend of 
his.  He felt depressed most of the time.  He said that he 
has to crawl in bed and sleep; he would have no energy; and 
he stops eating.  He reported that the depression was always 
there, sometimes very severe.  At times in the past he had 
heard a voice talking to him, mumbling such that he was 
unable to make out what was being said.  He also heard music 
about 5 to 10 years ago.  He reported no suicide attempts, 
but had had passive suicidal ideations.  The stress of having 
no money was a problem.  He reported no history of a 
decreased need for sleep or other clear manic symptoms.  

Dr. Senyszyn observed that the veteran was sitting 
comfortably with a friendly attitude, but depressed mood.  
His affect was appropriate.  His speech was normal and 
spontaneous.  His thought process was logical, goal directed, 
with no loose associations, no poverty of content, and no 
ideas of reference and influence.  There were no homicidal or 
suicidal thoughts, no phobias, no obsessions and compulsions, 
no paranoia, and no delusions observed.  He was alert and 
oriented, and he displayed good memory and concentration.  
His general fund of information was good, with average 
judgment and insight.  His intelligence was average.  Dr. 
Senyszyn diagnosed the veteran with major depression, 
recurrent without psychosis; dysthymic disorder; nicotine 
dependence; alcohol abuse, rule out dependence; and Cannabis 
abuse; rule out social anxiety disorder.  He listed the 
veteran's active problems as previously mentioned in other 
treatment reports:  chronic airway obstruction; acute 
bronchitis; other and unspecified alcohol dependency; 
personality disorder not otherwise specified; affective 
psychosis; alcohol dependency not elsewhere classified/not 
otherwise specified; cannabis abuse; tobacco use disorder; 
depressive disorder; and prolonged post-traumatic stress.  He 
designated financial problems as a stressor.  A GAF score of 
50 was assigned.  The VA psychiatrist noted that the veteran 
problems were primarily with depression and anxiety.  He 
stated that he was not convinced of any PTSD symptoms.  He 
felt there may be an issue of secondary gain involved in the 
veteran's case.  He felt it was reasonable to treat the 
depression, and counseled the veteran that there may be no 
improvement if he continued to drink caffeine and alcohol.  
He did not feel that the issue of social anxiety could be 
clarified until the depression was dealt with first.  He also 
told the veteran that, without compliance with medications, 
it could be a long process.  Dr. Senyszyn thought that the 
veteran would not follow his recommendations, but he did 
invite the veteran to follow-up with him.  

In a follow-up interview with Dr. Senyszyn on January 12, 
2004, the veteran reported that he was "not too bad."  He 
felt the prescribed increase in medication had been helpful.  
He had worked on staying up during the day, and was limiting 
his caffeine use.  His depression had decreased.  He was 
still having quiet spells, but was having more good days.  He 
still was going to bars and would have a beer or two a few 
times a week.  He had cut down somewhat on his cigarette 
smoking.  He was experiencing no gastrointestinal upset, no 
blurred vision, no tremors, and no sexual dysfunction.  He 
denied any other drug use.  He wanted to see more improvement 
in his depression, worrying, and attaining more stable sleep.  
He did feel he was doing better with improved sleep hygiene, 
and he had better energy.   Dr. Senyszyn observed that the 
veteran was alert and cooperative.  His speech was normal 
rate and tone.  His mood was euthymic.  His affect was 
restricted.  His thoughts were goal directed with no loose 
associations.  There was no psychosis or suicidal ideation.  
He diagnosed the veteran with major depression, recurrent 
without psychosis; dysthymic disorder; nicotine dependence; 
alcohol abuse, rule out dependence; cannabis abuse; and rule 
out social anxiety disorder.  He listed the veteran's active 
problems as previously mentioned in other treatment reports:  
chronic airway obstruction; acute bronchitis; other and 
unspecified alcohol dependency; personality disorder not 
otherwise specified; affective psychosis not otherwise 
specified; alcohol dependence not elsewhere classified/not 
otherwise specified; cannabis abuse; tobacco use disorder; 
depressive disorder not elsewhere classified; and prolonged 
post-traumatic stress.  He designated financial problems as a 
stressor.  A GAF score of 55 was assigned.  Dr. Senyszyn 
commented that there was a nice improvement with depression, 
but the veteran should continue on an increased dosage of 
medication.

In a March 12, 2004, follow-up interview with Dr. Senyszyn 
the veteran reported that he had quit taking the prescribed 
antidepressant medication.  He had missed taking it for a few 
days, and when he restarted he became nauseated and shaky.  
He did not start at a lower dose.  He said his depression was 
doing fairly well.  He was sleeping well, and he had more 
good days than bad days.  He said he had greatly reduced his 
drinking and had maybe a beer or two about two days a week at 
pool tournaments.  He continued to smoke cigarettes without 
change.  He was willing to get back on the antidepressant 
medication.  Dr. Senyszyn observed that the veteran was alert 
and cooperative.  There was a smell of cigarette smoke.  His 
speech was a normal rate and tone.  His mood was mildly 
depressed, and his affect was restricted.  His thoughts were 
goal directed with no loose associations.  There was no 
psychosis, and no suicidal ideation.  He diagnosed the 
veteran with major depression, recurrent without psychosis; 
dysthymic disorder; nicotine dependence; alcohol abuse, rule 
out dependence; cannabis abuse; and rule out social anxiety 
disorder.  He listed the veteran's active problems as 
previously mentioned in other treatment reports: chronic 
airway obstruction; acute bronchitis; other and unspecified 
alcohol dependency; personality disorder not otherwise 
specified; affective psychosis not otherwise specified; 
alcohol dependence not elsewhere classified/not otherwise 
specified; cannabis abuse; tobacco use disorder; depressive 
disorder not elsewhere classified; and prolonged post-
traumatic stress.  He designated financial problems as a 
stressor.  A GAF score of 52 was assigned.  

In connection with his claim for a non-service-connected 
pension, the veteran was afforded a VA psychiatric exam on 
August 17, 2005, with a psychologist, Dr. Milton, Ph.D, whose 
report was approved by a VA psychiatrist, Dr. Angel.  The 
RO's instructions were to evaluate mental disorders except 
PTSD.  She expressed her puzzlement over why a mental 
disorder examination as opposed to a PTSD examination had 
been ordered.  Appropriately, Dr. Milton did include PTSD in 
her evaluation of the veteran.  The Board notes that the 
veteran's focus on the subject of PTSD made evaluation of it 
unavoidable.  She noted that she had reviewed the complete 
record in the claims file, and she listed several of the 
prior psychiatric and psychological evaluations.

The veteran inserted the subject of PTSD in the beginning of 
the interview, stating he had had a claim for PTSD pending 
for the past five years.  The veteran reported that he had 
been involved in a motorcycle accident during April 2005.  He 
had been physically fine prior to that accident, but he was 
still impaired and in a lot of pain.  He said he had been 
treated by Dr. Senyszyn and Dr. Daniel at the VAMC, but he 
had not been back for treatment since the April 2005 accident 
because he had not had transportation.  He listed the prior 
medications he had been prescribed, and said he never took 
them because they made him dizzy.  He thought it was because 
he had mentioned that he had heard people talking.  He said 
he did not mean those symptoms were severe, and he was 
implying that he was surprised that he was prescribed with 
antipsychotic medications.  He stated that he was definitely 
not psychotic.  As concerns his interviews with Dr. Daniel, 
the veteran stated that "he didn't understand all he needed 
to know."  He stated that various physicians had had 
difficulty with him about his candor in answering questions 
related to his condition.  Dr. Milton noted that the same 
scenario prevailed during her interview with the veteran.  
The veteran stated that he had had difficulty with filling 
out his PTSD questionnaire.  He said that he had dreams on a 
weekly basis, but could go for three weeks without any dreams 
of "somebody trying to get me."  He said that sometimes his 
dreams have military content, but not always.  He said that 
he experienced social anxiety, and stated "I don't want to 
associate with anyone that I don't know."  He said that 
these patterns were not present prior to his going to 
Vietnam.  The veteran reported that he had been a door gunner 
on a Huey helicopter, and said he was exposed to situations 
like "VC trying to come through the wire."  He said that he 
was never shot at very much while he was in Vietnam, but that 
he had been shot at sometimes when he was in transit.  He 
stated that on one occasion there were 20 Vietnamese 
civilians outside the perimeter, and that he "might have 
shot at them."  Dr. Milton commented that the veteran was 
somewhat vague when discussing his stressors.  He was overly 
worried, and his descriptions were lacking in detail.

As for substance abuse, the veteran reported that he had 
stopped using marijuana for about fifteen years, and had not 
used alcohol excessively for 25 years.  Then he contradicted 
himself, stating that he did have a DWI arrest about five or 
six years ago.  He then stated that he had not used alcohol 
in the past six months.  Later in the interview, he indicated 
that alcohol possibly did play a role in his April 2005 
motorcycle accident.  Dr. Milton commented that the veteran 
continued to be at risk for alcohol abuse because of the fact 
that he stated he had only stopped using alcohol for the past 
six months.  She said it was her opinion that the veteran's 
accounts of his substance abuse were contaminated with 
credibility issues.  

In another area relating to the veteran's activities of daily 
living, the veteran said that he was able to engage in a 
normal range and variety of activities.  Then he said that 
his typical routine involved staying at home and doing 
nothing, that he raised flowers in the yard.  Dr. Milton 
noted that the veteran had noticed some cameras in her 
office, and said he had recently purchased a digital camera, 
and that he enjoyed doing photography as a hobby.  She 
commented that this statement was another indication that the 
veteran was not always forthcoming with precise and credible 
answers to specific questions.

Dr. Milton observed that the veteran showed psychological 
symptoms of anxiety, panic attacks, depression, sleep 
problems, appetite disturbance, crying spells, anhedonia, and 
nightmares.  He indicated obsessional ideation as well as 
tantrums.  He indicated that he stayed to himself.  He 
reported a history of experiencing some sort of auditory 
phenomenon including mumbling voices.  He denied any paranoid 
delusions.  He denied having any suicidal or homicidal 
ideation.

Dr. Milton administered selected scales of the Wechsler Adult 
Intelligence Scale III.  The veteran's IQ was estimated to be 
in the high average range, based on a vocabulary scale score 
of 12.  She administered the Minnesota Multiphase Personality 
Inventory-2 test, which produced an F scale score on the 
examination at 110 T scores.  In her opinion that examination 
was invalid, and could not be interpreted as representative 
of the veteran's personality.  

In concluding, Dr. Milton noted that the veteran's problem 
behaviors included his alcohol abuse and possible dependency 
as well as his social avoidance and willful lack of 
motivation for employment pursuits.  As for the effect of his 
symptoms on his social and occupational functioning, she 
opined that his primary issues had to do with his personality 
disorder, and that he voluntarily avoids purposeful 
activities.  As concerned PTSD, Dr. Milton stated that it was 
her opinion that the veteran did not fit the criteria based 
on the present examination for a diagnosis of PTSD.  She 
noted that the veteran tended to equivocate on many issues, 
and seemed to contradict himself at times.  It was her 
opinion that credibility was a large issue in the veteran's 
case.  Dr. Milton diagnosed the veteran with depressive 
disorder, not otherwise specified; alcohol dependency; 
personality disorder not otherwise specified with avoidant, 
passive-dependent, and histrionic features; and residuals of 
the April 2005 motorcycle accident.  Listed stressors were 
problems with primary support group, problems with social 
environment, and avoidance of employment opportunities.  Dr. 
Milton summarized her evaluation with the opinion that the 
veteran was not severely impaired with regard to his mental 
condition.  A diagnosis of PTSD could not be made because the 
veteran's report of his symptoms and stressors was too vague.  
Credibility was an important factor that was lacking in the 
veteran's account of his situation.  Overall, she felt that 
the veteran appeared to be poorly motivated, passive, and not 
in a terrific amount of distress.   

The record contains a stressor statement by the veteran dated 
October 29, 2003.  The PTSD symptoms described by the veteran 
in this statement include the following statements:  "Since 
I came back from Vietnam, I have been having bad dreams about 
these events and other things that happened during the war.  
I have these dreams now at least twice a week.  Some of these 
dreams are very distressing."  "I have flashbacks and 
intrusive memories and they are triggered by conversations 
about Vietnam, sounds or helicopters."  "Through the years 
I drank a lot to try to block-out Vietnam related thoughts, 
feelings, nightmares, or to get some sleep.  Drinking made me 
feel relaxed."

The record also contains a letter dated December 9, 2003, 
from Juan R. Rivera, a social worker at the Shreveport 
Veteran's Center.  He stated that the veteran was first seen 
at the Alexandria VAMC for counseling on June 10, 2003.  He 
was seen for six individual sessions and one group session.  
The last individual session was on September 2, 2003, and the 
last group session was on October 7, 2003.  The veteran was 
treated for anxiety, anger management and Vietnam War related 
experiences.  The veteran had reported symptoms of anxiety, 
depression, flashbacks and intrusive memories precipitated by 
the sound of helicopters, nightmares, frequent sleep 
disturbance, exaggerated startle response, isolation and 
feelings of detachment from others, diminished interest in 
significant activities, and guilt for having survived when a 
friend did not.  He also reported having difficulties 
concentrating and remembering things.  The veteran reported 
traumatic experiences: being in a near crash when he was a 
helicopter crewmember; being under enemy fire while the enemy 
was trying to penetrate the unit perimeter; and losing a 
friend in the war.  Mr. Rivera noted that the veteran had 
clinically significant sleep disturbance.  He concluded that 
the veteran had generalized maladaptive anxiety and anger 
management problems; he was depressed and had lost interest 
in socialization and most pleasurable activities.  He noted 
that the condition was chronic, moderate, and attributable to 
his traumatic Vietnam experiences, and that those 
disturbances caused significant impairment in social and 
occupational functioning. 

Pursuant to a referral for evaluation and therapy from the 
veteran's VA primary care physician, Dr. Khambatti, the 
veteran was interviewed by a VA clinical psychologist, Dr. 
Daniel, Ph.D, and administered tests on January 12, 2004.  He 
was a seen by Dr. Daniel again on January 17, 2004, to review 
the test results.  In a February 23, 2004, addendum report of 
his examination of the veteran, Dr. Daniel provided the 
veteran with a diagnosis of PTSD.  He noted that the veteran 
was evaluated using interviews over three sessions plus 
formal psychological testing including the Trauma Symptom 
Inventory (TSI), Psychological Assessment Inventory (PAI), 
the Millon Clinical Multiaxial Inventory-III (MCMI 3), and 
the PTSD checklist.  The veteran also provided the written 
statement of his experiences and current symptoms dated 
October 29, 2003 (discussed above).  He also provided copies 
of personnel records that showed his flight records for the 
period July and August 1972.  The veteran reported that he 
believes he has had PTSD from his time in service.  He stated 
that he treated people differently after service.  He has bad 
dreams, but would not call them nightmares, which are 
distressing and occur about twice a week.  He said that he 
startles easily, and has difficulty with his memory and 
concentration.  He admitted to drinking on average three 
beers a night, as opposed to nine beers a night prior to his 
participation in the Chemical Dependency Outpatient Program.  
He said that over the years he drank to help him block out 
Vietnam related thoughts, feelings, and nightmares.  Dr. 
Daniels included mention in detail of the latest diagnosis by 
the veteran's VA psychiatrist, Dr. Senyszyn.

Dr. Daniels noted that the veteran's answers to the Trauma 
Symptom Inventory (TSI) test indicated high degrees of 
anxiety and depression along with dissociative behavior; that 
he had a very low opinion of himself; and he tended to engage 
in tension reducing behavior, including alcohol abuse.  Dr. 
Daniel commented that the overall test results were 
consistent with a diagnosis of PTSD.   The veteran's 
responses to the Psychological Assessment Inventory (PAI) 
test revealed a high degree of tension.  He appeared to over 
report problems to a degree, but not to an extent that it 
invalidated the results.  He showed levels of depression and 
social detachment along with an elevated score on the 
traumatic stress scale.  Dr. Daniels commented that his 
scores were compatible with major depression and PTSD.  The 
veteran's performance on the Millon Clinical Multiaxial 
Inventory -III (MCMI 3) test showed marginal validity, as the 
veteran appeared to have endorsed a high number of problems 
across many areas.  Dr. Daniels cautioned that his 
interpretation should be considered tentative.  The veteran 
showed a tendency to avoid others, and that he had a somewhat 
schizoid method of dealing with life.  He produced very high 
scores on anxiety, dysthymic disorder, alcohol dependence, 
and PTSD.  The veteran also completed the PTSD checklist 
which showed problems consistent with PTSD.

Dr. Daniels concluded that, while the veteran showed symptoms 
compatible with schizoid and avoidant personality disorders, 
as well as a social anxiety disorder, he believed his 
diagnosis most closely fit that of PTSD and alcohol abuse 
disorder.  He diagnosed the veteran with PTSD, chronic 
alcohol abuse, rule out dependence; schizoid and avoidant 
traits, not a full diagnosis; COPD and bronchitis, by 
previous diagnosis; stressors listed as exposure to combat, 
problems with primary support group, problems relating to the 
social environment, occupational problems; and economic 
problems.  A GAF score of 55 was assigned.  He recommended 
that the veteran stay in the Chemical Dependence Outpatient 
Program and stop using alcohol completely, and that he should 
return to active psychotherapy.  

On March 12, 2004, after having seen Dr. Senyszyn where his 
non-compliance with taking his medications was discussed, the 
veteran had a follow-up interview with Dr. Daniel.  He 
reported the problem with his medication, and stated he had 
just seen his psychiatrist and it had been changed.  He also 
reported that he had trouble completing tasks that he felt he 
should do.  He also stated that he was drinking less alcohol 
over time.  Dr. Daniel observed that the veteran's mood was 
slightly depressed, but he was able to respond to humor.  His 
speech was clear and goal directed.  His dress was casual, 
clean, and neat.  The veteran denied any suicidal or 
homicidal ideation.  Dr. Daniel's diagnosis remained the same 
as detailed above, with a GAF score of 55.  He noted that he 
rescheduled the veteran's follow-up session to May 4, 2004.  

On May 4, 2004, in a follow-up session with Dr. Daniel, the 
veteran reported that he had been doing somewhat better over 
time.  He had almost stopped drinking, and was no longer 
going to bars, but was gardening instead.  Dr. Daniel 
observed that the veteran looked more at ease than before.  
The veteran reported that he was trying to work in order to 
get out more, but he had had limited success.  He wanted to 
find a way to go to church and talk more with other people.  
They discussed a slow but steady approach to meeting those 
goals.  The veteran was quiet and reserved, but less so at 
this visit.  He reported some hope of improvement.  His 
speech was goal directed, but low in volume.  He gave no 
evidence of a thought disorder.  He was dressed in casual 
clothing with fair grooming.  He denied any suicidal or 
homicidal ideation, and no barriers to learning were 
observed.  Dr. Daniel's diagnosis was again the same as that 
discussed above in his February 2004 report.  

The record also contains a May 4, 2004, outpatient care note 
by Dr. Khambatti, the veteran's primary care physician.  The 
veteran's problems were noted to be chronic obstructive 
pulmonary disease (COPD) from his smoking, but he was cutting 
down on his smoking; the need to rule out PTSD, anxiety, and 
depression to be followed up with the Mental Health Clinic; 
labile hypertension; possible alcohol abuse (the veteran 
reported that he was drinking 2-3 ounces of tequila and 3-4 
beers per day, but now only drinks once a week); and 
marijuana abuse (the veteran reported he had not used it for 
a year); past history of drug abuse (the veteran reported no 
intravenous use).  Dr. Kahmbatti's concluding assessment was 
that the veteran's depression was better; he was still 
smoking but cutting down, and he was still drinking but 
cutting down.  He advised the veteran to stop both smoking 
and drinking completely.

On August 27, 2004, the veteran was seen by Dr. Daniel for 
another follow-up session.  The veteran reported that he was 
doing somewhat better.  He still had difficulty working for 
anyone he did not know, thus he was not working often.  He 
was still drinking somewhat.  He was currently worrying about 
his service connection case (for PTSD).  They discussed his 
concerns.  Dr. Daniel advised him about what he knew of the 
process for evaluating his claim.  He noted that the veteran 
appeared to calm over the course of the session.  Dr. Daniel 
observed that the veteran appeared anxious; his speech was 
clear and goal directed, and he was more talkative than 
usual.  He was dressed in blue jeans and a t-shirt from a fun 
run which benefited a veterans group.  He was oriented to 
person, place, time, and situation.  He denied any suicidal 
or homicidal ideation, and no barriers to learning were 
observed.  Dr. Daniel's diagnoses was again the same as that 
provided in his February 2004 evaluation report, except that 
he noted the veteran reported he had greatly curtailed his 
use of alcohol.  It was noted that the veteran did not want 
to make another appointment.  He stated that he would call if 
he felt the need.

Here, the Board finds that those several medical diagnoses 
and opinions offered by the VA psychiatrists and the 
veteran's primary care physician since his first consultation 
on January 25, 2002, are the more probative opinions on the 
question of whether the veteran has PTSD.  See Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998) (it is the 
responsibility of VA adjudicators to determine the probative 
weight to be ascribed as among multiple medical opinions in a 
case, and to state reasons or bases for favoring one opinion 
over another); see also Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993).  As the Board finds that the opinion evidence of 
medical doctors is entitled to more weight on the question of 
medical diagnosis, it follows that the preponderance of the 
competent evidence weighs against the veteran's claim that he 
has PTSD.

The Board notes that from the first time the veteran sought 
psychiatric treatment in January 2002, he pressed his 
examiners for a diagnosis of PTSD.  In April 2002, a VA 
physician, Dr. Roberts, concluded that the veteran had 
depression, and he noted questionable PTSD.  Dr. Roberts 
referred the veteran to a VA psychiatrist, Dr. Aguirre, who 
in May 2002 diagnosed the veteran as having depression not 
otherwise specified, rule out social phobia and PTSD.  In 
July 2002 a VA psychiatrist, Dr. Williams, diagnosed the 
veteran with continuous alcohol dependence, cannabis abuse, 
and mood disorder not otherwise specified with anxiety and 
the need to rule it out as secondary to alcohol and drug 
abuse.  Dr. Williams concluded with the comment that she 
recognized no overt PTSD symptoms at that time.

In January 2003, VA psychiatrist, Dr. Hall, diagnosed the 
veteran as having depressive disorder, COPD, and alcohol and 
cannabis dependence.  In March 2003, Dr. Hall reported the 
same diagnosis as before.  In May 2003, VA psychiatrist, Dr. 
Senyszyn, diagnosed the veteran with depressive disorder, 
nicotine dependence, alcohol abuse, and cannabis dependence 
by history.  In December 2003, after a full psychiatric 
evaluation, Dr. Senyszyn diagnosed the veteran as having 
recurrent major depression without psychosis; dysthymic 
disorder; nicotine dependence; alcohol abuse, rule out 
dependence; cannabis abuse; and rule out social anxiety 
disorder.  Dr. Senyszyn further noted that the veteran's 
problems were primarily with depression and anxiety.  He 
stated that he was not convinced of any PTSD symptoms.  He 
felt there may have been an issue of secondary gain involved 
in the veteran's case.  In January and March 2004 follow-up 
treatment reports, Dr. Senyszyn continued the same diagnoses. 

In May 2002, the veteran's VA primary care physician, Dr. 
Khambatti, noted that the veteran's problems were chronic 
obstructive pulmonary disease (COPD) from his smoking; the 
need to rule out PTSD, anxiety, and depression to be followed 
up with the Mental Health Clinic; labile hypertension; 
possible alcohol abuse (the veteran reported that he drank 2-
3 ounces of tequila and 3-4 beers per day; and marijuana 
abuse (the veteran reported he last used it in the prior 
month); past history of drug abuse (the veteran reported no 
intravenous use).  In January 2004 Dr. Khambatti referred the 
veteran to a VA Ph.D clinical psychologist, Dr. Daniel, for 
evaluation and treatment.  In a February 2004 evaluation 
report, where he noted the prior diagnoses of depression by 
Dr. Senyszyn, Dr. Daniel made the first diagnosis that the 
veteran suffered from PTSD.  He diagnosed the veteran with 
PTSD, chronic alcohol abuse, rule out dependence; schizoid 
and avoidant traits, not a full diagnosis; COPD and 
bronchitis, by previous diagnosis; stressors listed as 
exposure to combat, problems with primary support group, 
problems relating to the social environment, occupational 
problems; and economic problems.  The same diagnosis was 
carried over by Dr. Daniel to treatment reports in March 
2004, May 2004, and August 2004.  

The record contains a May 2004 outpatient care note by Dr. 
Khambatti, who, as noted above, had referred the veteran to 
Dr. Daniel, which the Board finds to be significant in its 
failure to acknowledge Dr. Daniel's diagnosis of PTSD.  The 
veteran's problems were noted to be chronic obstructive 
pulmonary disease (COPD) from his smoking, but he was cutting 
down on his smoking; the need to rule out PTSD, anxiety, and 
depression to be followed up with the Mental Health Clinic; 
labile hypertension; alcohol abuse with a question mark (the 
veteran reported that he was drinking 2-3 ounces of tequila 
and 3-4 beers per day, but now only drank  once a week); and 
marijuana abuse (the veteran reported he had not used it for 
a year); past history of drug abuse (the veteran reported no 
intravenous use).  Dr. Khambatti concluding assessment was 
that the veteran's depression was better, he was still 
smoking but cutting down, and he was still drinking but 
cutting down.  He advised the veteran to stop both smoking 
and drinking completely.

The veteran appears to have discontinued any treatment after 
his last session with Dr. Daniel in August 2004, and he was 
not seen again until his VA psychological examination in 
August 2005 with psychologist Milton.  Dr. Milton, whose 
report was approved by a VA psychiatrist Dr. Angel, noted 
that the veteran's problem behaviors included his alcohol 
abuse and possible dependency as well as his social avoidance 
and willful lack of motivation for employment pursuits.  As 
for the effect of his symptoms on his social and occupational 
functioning, she opined that his primary issues had to do 
with his personality disorder, and that he voluntarily 
avoided purposeful activities.  As concerned PTSD, Dr. Milton 
stated that it was her opinion that the veteran did not fit 
the criteria based on the present examination for a diagnosis 
of PTSD.  She noted that the veteran tended to equivocate on 
many issues, and seemed to contradict himself at times.  It 
was her opinion that credibility was a large issue in the 
veteran's case.  

Dr. Milton diagnosed the veteran with depressive disorder, 
not otherwise specified; alcohol dependency; personality 
disorder not otherwise specified with avoidant, passive-
dependent, and histrionic features; and residuals of the 
April 2005 motorcycle accident.  Listed stressors were 
problems with primary support group, problems with social 
environment, and avoidance of employment opportunities.  An 
overall GAF score of 60 was assigned.  Dr. Milton summarized 
her evaluation with the opinion that the veteran was not 
severely impaired with regard to his mental condition.  A 
diagnosis of PTSD could not be made because the veteran's 
report of his symptoms and stressors was too vague.  
Credibility was an important factor that was lacking in the 
veteran's account of his situation.  Overall, she felt that 
the veteran appeared to be poorly motivated, passive, and not 
in a terrific amount of distress.

Review of the record reveals that the veteran has been 
inconsistent in the various statements he has made to his 
examiners regarding his symptoms.  In the veteran's October 
2003 stressor statement, the veteran said:  "Since I came 
back from Vietnam, I have been having bad dreams about these 
events and other things that happened during the war.  I have 
these dreams now at least twice a week.  Some of these dreams 
are very distressing."  In his initial interview with Dr. 
Khambatti in January 2002, the veteran reported that he did 
not experience nightmares.  In his May 2002 interview with 
Dr. Aguirre the veteran denied that he had real bad dreams, 
but stated he had occasional nightmares which were not war 
related.  In his July 2002 interview with Dr. Williams, the 
veteran denied having combat related nightmares.  In December 
2003, the veteran reported to Dr. Senyszyn that he was having 
trouble sleeping, but he did not have a problem with 
nightmares.  In his October 2003 statement, the veteran also 
stated: "I have flashbacks and intrusive memories and they 
are triggered by conversations about Vietnam, sounds or 
helicopters."  In his initial January 2002 interview with 
Dr. Khambatti, the veteran reported that he had no 
flashbacks.  In July 2002 the veteran denied to Dr. Williams 
that he experienced flashbacks.  In Dr. Senyszyn's September 
2003, December 2003, January 2004, and March 2004 reports, 
there is significantly no mention of any complaint of 
flashbacks by the veteran.  In his October 2003 statement, 
the veteran also said:  "Through the years I drank a lot to 
try to block-out Vietnam related thoughts, feelings, 
nightmares, or to get some sleep.  Drinking made me feel 
relaxed."  In an October 2002 psychology note, the veteran 
was reported to have said that he did not start drinking 
heavily until he and his wife separated in 1995. 

As noted above, there must be a diagnosis of PTSD.  The Board 
finds that the veteran does not in fact experience such a 
problem.  From January 2002 forward, the veteran was seen 
repeatedly by VA medical experts for psychiatric problems 
that were not diagnosed as PTSD.  Indeed, Dr. Williams in 
July 2002, Dr. Senyszyn in December 2003, and the VA 
psychologist, Dr. Milton, in August 2005, each made specific 
findings that basically ruled out a diagnosis of PTSD.  Dr. 
Senyszyn also noted that he felt there could be an issue of 
secondary gain involved in the veteran's case.  In this 
regard, the Board notes that the record shows that the 
veteran appears to have been more interested in pursuing a 
diagnosis of PTSD than in complying with the prescribed 
treatment for his depression, alcoholism, and tobacco 
dependence with related COPD.  A VA psychologist, Dr. Daniel, 
provided the first diagnosis of PTSD in February 2004.  
However, his diagnosis has been shown to have been based in 
part on symptoms the veteran described in his October 2003 
stressor statement, which have been discredited by his other 
inconsistent statements, as noted above.  Accordingly, the 
Board gives greater weight to those opinions that concluded 
that he did not have PTSD.  The preponderance of the evidence 
is against the veteran's claim for service connection. 


ORDER

The veteran's claim for service connection for PTSD is 
reopened; to this limited extent the appeal is granted.

Service connection for PTSD denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


